Case 2:18-bk-17133-RK           Doc 11 Filed 11/01/18 Entered 11/01/18 14:17:18           Desc
                                  Main Document Page 1 of 2


 1 Elissa D. Miller
     emiller@sulmeyerlaw.com
 2 Chapter 7 Trustee
   333 South Grand Ave., Suite 3400                              FILED & ENTERED
 3 Los Angeles, California 90071-1406
   Telephone: 213.626.2311
 4 Facsimile: 213.629.4520                                            NOV 01 2018

 5 Chapter 7 Trustee                                             CLERK U.S. BANKRUPTCY COURT
                                                                 Central District of California
                                                                 BY bakchell DEPUTY CLERK
 6

 7                                     NOT FOR PUBLICATION
                                                          CHANGES MADE BY COURT
 8                               UNITED STATES BANKRUPTCY COURT

 9                CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

10 In re:                                            Case No. 2:18-bk-17133-RK

11 DREAM HOSPICE CARE, INC.,                         Chapter 7

12                    Debtor.                        ORDER DENYING WITHOUT
                                                     PREJUDICE CHAPTER 7 TRUSTEE'S
13                                                   MOTION FOR ORDER AUTHORIZING 1)
                                                     ABANDONMENT AND DESTRUCTION
14                                                   OF OLD PATIENT FILES; AND 2)
                                                     PAYMENT BY THE ESTATE OF THE
15                                                   COSTS OF DESTRUCTION FOR LACK
                                                     OF SHOWING OF COMPLIANCE WITH
16                                                   PROCEDURES FOR DISPOSITION OF
                                                     PATIENT RECORDS UNDER 11 U.S.C.
17                                                   §351(1), (2) AND (3)

18                                                   [Relates to Docket No. 9]
19                                                   [No Hearing Required]

20           The Notice of and "Motion for an Order Authorizing (1) the Abandonment and
21 Destruction of Old Patient Files; and 2) Payment by the Estate of the Costs of Destruction

22 (the "Motion") [Docket No. 9] filed by Elissa D. Miller, Chapter 7 Trustee came on

23 regularly before the Court, the Honorable Robert Kwan, United States Bankruptcy Judge

24 Presiding.

25           The Court read and considered the Motion,
26           HEREBY ORDERS that the Motion is DENIED WITHOUT PREJUDICE for lack of
27 showing of compliance with the procedures for the disposition of patient records set forth

28 in Section 351(1), (2) and (3) of the Bankruptcy Code, 11 U.S.C. These procedures are


     EDM\ 2650190.1
Case 2:18-bk-17133-RK         Doc 11 Filed 11/01/18 Entered 11/01/18 14:17:18    Desc
                                Main Document Page 2 of 2


 1 mandatory, and the Trustee in the Motion has neither shown compliance with these

 2 procedures nor that she is otherwise excused from compliance. See 3 Levin and

 3 Sommer, Collier on Bankruptcy, ¶351.01 et seq. at 351-1 – 351-16 (16th ed. 2018); see

 4 also, id., ¶351.04 at 351-10 – 351-13 (describing the required notice and disposition

 5 procedures in detail).

 6                                             # # #

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23
     Date: November 1, 2018
24

25

26
27

28


     EDM\ 2650190.1                              2
